Title: To Thomas Jefferson from Giuseppe Ceracchi, 23 July 1800
From: Ceracchi, Giuseppe
To: Jefferson, Thomas


Paris, 4 Thermidor Year 8 [i.e. 23 July 1800]. Mr. Bohlen, in repeated letters sent through Amsterdam, having advised him to write to TJ on the subject of the monuments to be built in America to the glory of liberty and to the memory of George Washington, he takes this occasion “to renew my correspondance and presente to you the sentiments of my estime.” He is certain that TJ will not have forgotten his work on this subject and would only “apply” to “an Artist of superior merit” since “mediocrity in public works, would decrease the public expectation.” Reviewing “the principles which gided my ideas in what i exibited in Philadelphia,” he notes that his first model for a monument combined the equestrian statue of Washington desired by Congress with a monument to American liberty that illustrated the “deeds of the Nation.” He subsequently decided that “it was improper; to let the Nation act a secondary part; an error that will be inadvoidable when tow  principals subject are put in competition.” On his second visit to the United States he created a second model in which Liberty was “the protagonist of my poem” surrounded by statuary groups representing important national events. This work was to have a “grandeur of Stile and variations of wonders” that would produce a beautiful effect in spectators, and if TJ had been in Philadelphia at the time he would have been among those people who acclaimed it. A subscription was commenced in which even Washington himself agreed to take part, but a “malignant Spirit” that Ceracchi could not comprehend destroyed that plan and the artist was “sacrificed.” He believes that the United States must have two monuments, one in marble showing the foundations of American independence and the other a bronze statue of Washington. He closes with friendly sentiments to TJ and asks to be remembered to Madison, Monroe, and others of his acquaintance.
